IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

DARRIOUS HANSON,

              Appellant,

v.                                                 Case No. 5D15-4517

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 8, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Timothy R. Shea, Judge.

Darrious A. Hanson, Live Oak, pro se.

No Appearance for Appellee.


PER CURIAM.

         APPEAL DISMISSED. See Adams v. State, 800 So. 2d 741 (Fla. 5th DCA
2001).




EVANDER, BERGER and EDWARDS, JJ., concur.